Citation Nr: 1231138	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  94-21 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for gastroenteritis.  

2.  Entitlement to service connection for residuals of facial trauma to include a scar. 

3.  Entitlement to service connection for lack of strength, claimed as transient ischemic episodes, as secondary to service-connected arterial hypertension.

4.  Entitlement to a higher initial rating for chronic liver disease with cirrhosis of the liver (previously diagnosed as chronic active hepatitis, chronic pancreatitis), currently rated as 30 percent disabling prior to March 28, 2006; and rated as 50 percent disabling effective March 28, 2006.

5.  Entitlement to a higher initial rating for diabetes mellitus, type II, currently rated as 20 percent disabling prior to April 21, 2010; and rated as 40 percent disabling effective April 21, 2010.

6.  Entitlement to an increased rating for arterial hypertension with associated microalbuminuria, rated as 10 percent disabling prior to April 21, 2010; and rated as 30 percent disabling effective April 21, 2010.  

7.  Entitlement to an increased rating for sinusitis, rated as 10 percent disabling.

8.  Entitlement to an effective date earlier than June 11, 1997, for the grant of nonservice-connection disability pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, daughter


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in July 2004 and March 2012 for further development.  

The Veteran presented testimony at a Board (video) hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  However, the Board notes that in this case, the Veteran has already been granted entitlement to TDIU, and currently a total schedular evaluation is in effect.  Consequently, the issue is not before the Board.  

The Board notes that the Veteran underwent several VA examinations in April 2010.  The examiner who conducted the hypertension examination diagnosed the Veteran with hypertension that caused brain complications in the form of cerebrovascular accidents (CVAs) and transient ischemic attacks (TIAs).  Consequently, the issue of entitlement to service connection for CVAs and TIAa has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  By rating decision in September 1981, the RO denied the Veteran's claim for service connection for gastroenteritis; this decision was not appealed.

2.  Evidence received since the September 1981 rating decision, by itself or in conjunction with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the claim.   

3.  The Veteran's not otherwise specified gastronomical and gastroduodenal disabilities began during or are causally related to service.  

4.  Residuals of facial trauma, to include a scar, were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service.

5.  The evidence is in equipoise as to whether the Veteran's lack of strength is due to his service connected hepatitis.

6.  From June 17, 1998 through April 27, 2010, the Veteran's chronic liver disease with cirrhosis of the liver (previously diagnosed as chronic active hepatitis, chronic pancreatitis) was manifested by frequent attacks of abdominal pain and other findings showing continuing pancreatic insufficiency between attacks.  It was not manifested by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy; pronounced cirrhosis, with aggravation of the symptoms (ascites, or recurrent hemorrhage from esophageal varices), necessitating frequent tapping; near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain; or cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  

7.  Effective April 28, 2010, the Veteran's chronic liver disease with cirrhosis of the liver (previously diagnosed as chronic active hepatitis, chronic pancreatitis) is manifested by near-constant debilitating symptoms of fatigue, malaise, and right upper quadrant pain.

8.  Prior to September 12, 2004, the Veteran's diabetes mellitus type 2 did not require insulin, restricted diet, and regulation of activities.   

9.  Effective September 12, 2004, the Veteran's diabetes type 2 has required insulin, restricted diet, and regulation of activities.  It has not required one or two hospitalizations per year or twice a month visits to a diabetic care provider, and complications that would not be compensable if separately evaluated.  

10.  Prior to April 21, 2010, the Veteran's arterial hypertension with associated microalbuminuria was not manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; or renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin that was constant or recurring with hyaline and granular casts or red blood cells in urine; or, transient or slight edema or hypertension at least 10 percent disabling (i.e., diastolic pressure predominantly 100 millimeters of mercury (mm/Hg) or more, or; systolic pressure predominantly 160 mm/Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm/Hg or more who requires continuous medication for control) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

11.  Effective April 21, 2010, the Veteran's arterial hypertension with associated microalbuminuria was not manifested by diastolic pressure predominantly 120 or more; or renal dysfunction due to diabetic nephropathy with hypertension, manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

12.  The Veteran's sinusitis is not manifested by three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  

13.  On June 11, 1997, VA received a communication from the Veteran requesting entitlement to nonservice connected pension.   



CONCLUSIONS OF LAW

1.  The September 1981 rating decision, which denied the Veteran's claim for service connection for gastroenteritis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 1981 rating decision is new and material; accordingly, the claim of service connection for gastroenteritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Not otherwise specified gastronomical and gastroduodenal disabilities were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Residuals of facial trauma, to include a scar, were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The Veteran's lack of strength is secondary to his service connected hepatitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

6.  From June 17, 1998 through April 27, 2010, the criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected chronic liver disease with cirrhosis of the liver (previously diagnosed as chronic active hepatitis, chronic pancreatitis) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7345 (2001), 7345 (2011); 7312 (2001); 7312 (2011); and 7347 (2011).

7.  Effective April 28, 2010, the criteria for entitlement to a disability evaluation of 100 percent, for the Veteran's service-connected chronic liver disease with cirrhosis of the liver (previously diagnosed as chronic active hepatitis, chronic pancreatitis) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4 including § 4.7 and Codes 7345 (2001), 7345 (2011); 7312 (2001); 7312 (2011); and 7347 (2011). 

8.  Prior to September 12, 2004, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type 2 had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2011)   

9.  Effective September 12, 2004, the criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2011)   

10.  Prior to April 21, 2010, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected arterial hypertension had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7101, 7541 (2011).

11.  Effective April 21, 2010, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected arterial hypertension with associated microalbuminuria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7101, 7541 (2011).

12.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6513 (2011).

13.  The criteria for an effective date prior to June 11, 1997, for entitlement to a nonservice connected pension have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2005 and August 2008, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated in supplemental statements of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the March 2005 and August 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The August 2008 notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

The Board notes that despite the lack of Kent notice provided to the Veteran, there is sufficient evidence to reopen the service connection claim for gastroenteritis.  Moreover, the Board finds that there is sufficient evidence to grant service connection for not otherwise specified gastronomical and gastroduodenal disabilities.  Consequently, the lack of Kent notice is not prejudicial to the Veteran, and is therefore moot.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran countless physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his residuals of facial trauma, to include a scar.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that residuals of facial trauma, to include a scar, first reported many years post service, had their onset in service or are otherwise related thereto.


New and Material Evidence

The Veteran's claim for service connection for gastroenteritis was originally denied by way of a September 1981 rating decision.  The Veteran failed to file a notice of disagreement.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and material evidence") were changed for claims filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2004)).  The appellant's application to reopen was filed before August 29, 2001; consequently, the former version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) provides as follows:   

New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the claim.   

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible. The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The RO, in its September 1981 rating decision, acknowledged that the Veteran's service treatment records contained complaints of gas, vomiting with small amounts of blood, and abdominal pain.  It noted that the Veteran was diagnosed with gastroenteritis in July 1976.  The RO also acknowledged numerous similar complaints in subsequent records.  The RO's basis for denying the claim is unclear.  The RO simply stated that "evidence is insufficient to establish service connection for gastroenteritis."  The only evidence on file at the time of the September 1981 rating decision was the service treatment records, which do not include a separation examination.  It does not appear that the Veteran was provided with a VA examination in conjunction with original claim.  

The Veteran failed to file a timely notice of disagreement.  Consequently, the September 1981 rating decision became final.  

Evidence received since the September 1981 rating decision includes more than 30 years worth of treatment records showing consistent complaints of abdominal pain and other gastrological symptoms.  Treatment records from Dr. R.A. reflect that the Veteran was treated at the San Juan VA Medical Center for recurrent pancreatitis, chronic cholecystitis status post cholecystectomy, and chronic polyp.  Dr. R.A. stated in a February 1994 correspondence that in his opinion, there is a good possibility that the Veteran was suffering from cholecystitis since service.  

Once again, the Board notes that the basis for the September 1981 denial is not clear.  It appears that the evidence was insufficient to establish service connection because in the absence of a separation examination or post service examination, there was no current diagnosis or a nexus opinion linking current symptoms to service. 

The Board finds that the voluminous post service treatment records constitute new and material evidence.  They reflect numerous continued complaints of abdominal pain and other symptoms found in the service treatment records.  They reflect current diagnoses of not otherwise specified gastronomical and gastroduodenal disabilities.  This evidence bears directly and substantially upon the specific matter under consideration.  The evidence is neither cumulative nor redundant, and it, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the claim.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  The Board finds that the new evidence meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   
 
Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Gastroenteritis
The Veteran underwent a VA examination in March 1995.  The examiner noted that the Veteran sought treatment on multiple occasions for abdominal pain, nausea, vomiting, and diarrhea.  Episodes lasted from a few days to 2-3 weeks.  The symptoms were originally deemed to be viral, or non-specific gastroenteritis or gastritis.  More severe episodes were deemed to be pancreatitis on the basis of elevated serum pancreatic enzymes.  The Veteran reported that the symptoms have always been essentially the same; and that they have only varied in terms of severity.  The Veteran underwent a cholecystectomy in 1993, on the understanding that the biliary problems were precipitating the current bouts of pancreatitis.  Following the surgery, the abdominal pain continued; but was a little less frequent. Following continued epigastric burning pain and bleeding, an endoscopy was performed, which revealed a gastric stress ulcer.  The ulcer was treated with Zantac, Prilosec, and Gaviscon, with good results.  

The examiner summarized the findings by noting that the episodes of abdominal pain occurred in July 1976, December 1976, July 1978, and October 1980.  He also noted three other episodes of gastroenteritis.  Despite the numerous in-service complaints and diagnoses, the examiner stated that "there is no way we can now document the exact etiology of these episodes."  Nonetheless, he found that they were "independent, short lived, viral or otherwise non-specific [gastrointestinal] problems, self limited with absolutely no sequela."  The examiner acknowledged that another possibility is that these episodes were misdiagnosed; and that they were actually early manifestations of the Veteran's relapsing pancreatic problem.  He diagnosed the Veteran with: (1) chronic prolapsing pancreatitis, (2) status post cholecystectomy, (3) status post hepatic drug reaction, and (4) gastric stress ulcer with bleeding as per endoscopy in 1994.  

The Board notes that Dr. R.A. indicated that there is a good possibility that the Veteran was suffering from cholecystitis since service.  Additionally, the Board notes that the Veteran has been service connected for pancreatitis.  However, the March 1995 examination report represents the lone medical opinion that specifically addresses the issue of whether gastroenteritis began during or is causally related to service.  The Board finds that the probative value of the opinion is diminished inasmuch as the conclusion was based on the premise that the Veteran's gastrological symptoms were "independent, short lived, viral or otherwise non-specific [gastrointestinal] problems, self limited with absolutely no sequela."  Moreover, the while the March 1995 examiner rendered an opinion specific to gastroenteritis, he failed to render an opinion in regards to all the "non-specific [gastrointestinal] problems."  

The Board notes that the Veteran was treated repeatedly for gastrointestinal symptoms during service.  The symptoms were diagnosed as gastroenteritis.  Both the March 1995 examiner and Dr. R.A. have indicated that the symptoms may have been misdiagnosed.  Consequently, the accuracy of the in-service diagnosis is in question.  However, there is no ambiguity over the fact that the Veteran was repeatedly treated for gastrointestinal symptoms during service; that he continues to be treated for similar symptoms; and that he has a current diagnosis of not otherwise specified gastronomical and gastroduodenal disabilities. The Board finds that, in giving the benefit of the doubt to the Veteran, service connection is warranted for not otherwise specified gastronomical and gastroduodenal disabilities.

Residuals of facial trauma 
At a January 1994 RO hearing, the Veteran testified that he was in two accidents during service, resulting in facial trauma.  The Board notes that the service treatment records fail to reflect any head or facial trauma.  Likewise, the treatment records fail to show any facial scars.  They do reflect headaches of unknown etiology (which were deemed tension headaches), and nasal congestion and facial pressure.  The treatment records also reflect that the Veteran sustained a corneal abrasion.  However, the records specifically state that there was no injury; and that the Veteran awoke with eye pain.  

The first evidence of a disability involving facial trauma or facial scars is the claim itself (filed 11 years after discharge from service).  

The lack of any post-service medical records until August 1992 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that in the absence of any findings in the service treatment records and in the absence of a competent medical opinion linking the claimed disability to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for residuals of facial trauma to include a scar, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lack of strength 
The Veteran has alleged that his lack of strength is secondary to his service-connected arterial hypertension. 

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of loss of strength, lack of energy, tiredness, lack of stamina, and excessive daytime somnolence.  He was evaluated with a polysomnogram in February 2008 that showed positive results for obstructive sleep apnea.  After a thorough examination, the examiner noted that the service treatment records fail to reflect claims of loss of strength.  The examiner opined that the Veteran's loss of strength is not related to military service.  She also opined that since the Veteran does not have heart failure, it is unlikely that the Veteran's loss of strength is due to hypertension.  However, the examiner also opined that the Veteran's claimed loss of strength is due to a combined etiology.  She opined that it is at least as likely as not that the Veteran's loss of strength is due to his service connected hepatitis and non-service connected sleep apnea.  She pointed out that the medical literature suggests that chronic hepatitis causes chronic fatigue, as well as decreased strength and stamina.    

Consequently, the Board finds that while the Veteran's lack of strength is not secondary to his service-connected arterial hypertension, the evidence is at least in equipoise as to whether his lack of strength is secondary to his service connected hepatitis.  The Board finds, in giving the benefit of the doubt to the Veteran, that service connection is warranted for lack of strength secondary to service connected hepatitis.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, in case of the Veteran's hepatitis and diabetes mellitus type 2, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Chronic liver disease
The Veteran's chronic liver disease with cirrhosis was originally rated as chronic active hepatitis and chronic pancreatitis, under Diagnostic Codes 7345 (regarding chronic liver disease without cirrhosis) and 7347 (regarding pancreatitis).  The RO issued a May 2011 rating decision in which it increased the Veteran's rating from 30 percent to 50 percent pursuant to Diagnostic Code 7312 (concerning cirrhosis of the liver).

The Board notes that during the course of the appeal, the Schedule of Ratings - Digestive System - Disabilities of the Liver, Diagnostic Codes 7311 to 7354, was amended, effective July 2, 2001.  See 66 Fed. Reg. 29486 (2001).  In reviewing the Veteran's claim, both the old and new criteria apply, but the substantive new criteria cannot be applied before their effective date of July 2, 2001.  In light of these amendments, the Board must evaluate the claim in accordance with the effective dates of the rating criteria, before and as of July 2, 2001. 

Prior to July 2, 2001, 38 C.F.R. § 4.114, Diagnostic Code 7345 provided the rating criteria for infectious hepatitis, which assigned a noncompensable evaluation for healed, nonsymptomatic hepatitis; a 10 percent evaluation for hepatitis where there is demonstrable liver damage with mild gastrointestinal disturbance; a 30 percent evaluation for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures; a 60 percent evaluation for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; and a 100 percent evaluation for marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy. 

Prior to July 2, 2001, 38 C.F.R. § 4.114, Diagnostic Code 7312 provided the rating criteria for cirrhosis of the liver.  Under these criteria, a minimum 30 percent evaluation was assigned for moderate cirrhosis, with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight or impairment of health; a 50 percent evaluation was assigned for moderately severe cirrhosis, with the liver definitely enlarged with abdominal distention due to early ascites and with muscle wasting and loss of strength; a 70 percent evaluation was assigned for severe cirrhosis, with ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health; and a 100 percent evaluation was assigned for pronounced cirrhosis, with aggravation of the symptoms for moderate and severe, necessitating frequent tapping. 

As of July 2, 2001, Diagnostic Code 7345 has provided the rating criteria for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Under these criteria, ratings in excess of 30 percent are provided for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period (40 percent); daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly (60 percent); and for near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain (100 percent).  Note (1) under Diagnostic Code 7345 indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae (See § 4.14). 

Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

Finally, Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.  The current version of Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis, and provides three ratings in excess of 30 percent.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114. 

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2011). 

As of July 2, 2001, Diagnostic Code 7312 states that cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling. Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.

Additionally, pursuant to Diagnostic Code 7347, pancreatitis warrants a 10 percent rating if there is at least one recurring attack of typical severe abdominal pain in the past year.  A 30 percent rating is warranted for moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year, with good remission between attacks.  A 60 percent rating requires frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks.  38 C.F.R. § 4.124a, Diagnostic Code 7347. 

Note 1 following the criteria for Diagnostic Code 7347 directs that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  Note 2 following the criteria for Diagnostic Code 7347 directs that following total or partial pancreatectomy, rate under above, symptoms, minimum rating 30 percent.

The Veteran submitted a September 1995 correspondence from Dr. R.A. of the Puerto Rico VA Medical Center.  He stated that the Veteran had been hospitalized at least 15 times over the past three years for recurrent bouts of acute abdominal pain and pancreatitis.  This included two hospitalizations for therapeutic surgical procedures.  Dr. R.A. noted that despite the two surgeries, the Veteran continued to be affected by abdominal pain to the point where it seriously interfered with daily activities and work.  Dr. R.A. noted that the Veteran's problems began in the 1970s, while he was still in the military.  He noted that the Veteran was diagnosed with gastroenteritis.  However, since recurrent episodes of gastroenteritis would most likely be associated with unsanitary water and food conditions in less developed countries, Dr. R.A. was of the opinion that the episodes were actually the beginning of his current pancreatitis.  

The Veteran underwent a VA examination in November 1997.  He reported that he was hospitalized in 1991 for chronic pancreatitis.  He reported that he had approximately 38 episodes of pancreatitis, which he stated was initially misdiagnosed as gastroenteritis.  He reported that his most recent episode of pancreatitis occurred in March 1997; and that he was hospitalized for 30 days.  

The Veteran submitted another correspondence (dated March 1998) from Dr. R.A. of the Puerto Rico VA Medical Center.  Dr. R.A. stated that the Veteran has been hospitalized 21 times since 1991, mostly as a result of severe pancreatitis episodes.  He stated that the recurrent pancreatitis has caused the Veteran's pancreas to fail, which in turn has caused the Veteran to develop diabetes mellitus and pancreatic enzyme insufficiency.  He opined that the severity of the Veteran's chronic pain has caused the Veteran to be completely incapacitated from gainful employment.  

In October 1998, the claims file, including the treatment reports and correspondences from Dr. R.A., was sent out for an expert medical opinion.  The Rating Board Medical Consultant confirmed that the Veteran's pancreatitis, diagnosed in 1992, was etiologically related to the gastrointestinal symptoms and complaints noted in the Veteran's service treatment records.  These findings were further substantiated by way of a November 1998 VA examination.  

X-rays dated August 2004 revealed a cirrhotic liver.  

The Veteran underwent a VA examination in August 2005.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of abdominal pain.  Upon examination, the Veteran had a ventral wall hernia repaired, chronic liver disease, hepatitis C with chronic pancreatitis and cholecystectomy surgical scar and abdominal exploratory laparotomy well healed.  He had pain to palpation in the epigastric with muscular defense with multiple lipomas, in different abdominal areas.  A CT scan of the abdomen revealed a liver with diminished attenuation valve.  There was increased density of the mid abdominal subcutaneous, due to post surgical changes.  The Veteran was diagnosed with chronic pancreatitis, hepatitis C positive and chronic liver disease.

A February 2005 x-ray of the abdomen revealed a normal radiographic evaluation.  A May 2005 CT scan revealed status post ventral wall hernia repair, fatty liver, status post cholecystectomy, and bilateral renal cysts. 

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran developed cirrhosis as seen on a March 28, 2006 biopsy.  He received antiviral treatment in 2006-2007; but treatment was discontinued due to ongoing fatigue.  The examiner noted that there have been no periods of incapacitation during the past 12 months.  The examiner noted that the Veteran suffers from nearly constant fatigue, malaise, and right upper quadrant pain.  The Veteran also has had intermittent nausea, vomiting, and anorexia.  The examiner also noted that the Veteran has had weight loss (10 percent compared to baseline).  There were no extra-hepatic manifestations of the Veteran's liver disease.  Abdominal examination was abnormal in that tenderness and guarding made the examiner unable to palpate in order to assess the size and consistency of the liver.  There were no signs of ascites or bowel obstruction.  The examination also revealed a hepatocellular carcinoma (for which the RO has granted service connection and assigned a 100 percent rating).  The examiner diagnosed the Veteran with chronic active hepatitis C with portal hypertension (esophageal and gastric varices, hepatosplenomegaly) and hepatocellular carcinoma.  

The Board finds that the Diagnostic Code that yields the most favorable rating to the Veteran is Diagnostic Code 7347.  Pursuant to this Diagnostic Code, a 60 percent rating is warranted for frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks.  The Board notes that the treatment records and the correspondences from Dr. R.A. (of the Puerto Rico VA Medical Center) reveal that the Veteran was hospitalized at least 15 times in three years beginning in 1991-1992.  At a 1997 VA examination the Veteran reported that he had approximately 38 episodes of pancreatitis; and that he was hospitalized for 30 days in March 1997.  A March 1998 correspondence from Dr. R.A. revealed that the Veteran had been hospitalized 21 times due (in large part) to pancreatitis episodes.  The Board finds that these findings more closely approximate to frequent attacks of abdominal pain (the criteria for a 60 percent rating) than 4-7 "typical" attacks of abdominal pain per year (the criteria for a 30 percent rating).  Additionally, the criteria for a 60 percent rating are met when there are other findings showing continuing pancreatic insufficiency between attacks.  Dr. R.A. stated that the recurrent pancreatitis has caused the Veteran's pancreas to fail, which in turn has caused the Veteran to develop diabetes mellitus and pancreatic enzyme insufficiency.  He opined that the severity of the Veteran's chronic pain has caused the Veteran to be completely incapacitated from gainful employment.  While the Board acknowledges that the Veteran did not experience a loss of normal body weight, the Board finds that the severity of the Veteran's symptoms (as repeatedly expressed by a VA physician), more closely approximate to the criteria for a 60 percent rating.  Consequently, the Board finds that a 60 percent rating, but no higher, is warranted effective from the date of the claim (June 17, 1998).  

In order to warrant a rating in excess of 60 percent, the Veteran's disability must be manifested by marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy (Diagnostic Code 7345, prior to July 2, 2001); pronounced cirrhosis, with aggravation of the symptoms for moderate and severe (ascites, or recurrent hemorrhage from esophageal varices), necessitating frequent tapping (Diagnostic Code 7312, prior to July 2, 2001); near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain (Diagnostic Code 7345, prior to July 2, 2001); or cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks (Diagnostic Code 7312, effective July 2, 2001).

The Board finds that prior to April 28, 2010, the criteria for a rating in excess of 60 percent are not met.  There had been no showing of "marked" liver damage with disabling symptoms requiring rest therapy.  There had been no pronounced cirrhosis with ascites, or recurrent hemorrhage from esophageal varices.  There had been no showing of near-constant debilitating symptoms.  Consequently, prior to April 28, 2010, a rating in excess of 60 percent is not warranted.  

The Board notes that at the Veteran's April 28, 2010 VA examination, the examiner found that the Veteran was suffering from near-constant debilitating symptoms of fatigue, malaise, and right upper quadrant pain.  These symptoms warrant a rating of 100 percent pursuant to Diagnostic Code 7345, as it existed at the time the claim was filed (prior to July 2, 2001).  Therefore, the effective date of the 100 percent rating is April 28, 2010.    

Diabetes mellitus type 2
The Veteran's service-connected diabetes mellitus type 2 has been rated by the RO under the provisions of Diagnostic Code 7913.  Diagnostic Code 7913 provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

An October 1998 VA examination report includes a diagnosis of diabetes mellitus type 2 by history.  

The Veteran submitted a June 2003 correspondence in which he stated that his diabetes mellitus type 2 is very troublesome in that he has poor circulation; he doesn't heal well and he is afraid of getting cut or bruised.  He also indicated that he has had decreased vision.  He reported having to urinate frequently; and he reported constant pain in his legs.  He reported that he treats diabetes with 5 mg. of glyburide twice per day.  The Veteran did not mention any treatment that included insulin.  

An outpatient progress report dated September 12, 2004 reflects that the Veteran was prescribed insulin.

The Veteran underwent a VA examination in August 2005.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran was insulin dependent with diabetes that was unstable and uncontrolled.  

A September 2008 examination report reflects that the Veteran reported having taken insulin for 4 years. 

The Veteran underwent an examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was being treated with a special type of concentrated insulin that is taken more than once per day; but despite treatment, he continued to have uncontrolled blood sugar levels due to severe insulin resistance.  The Veteran also reported severe functional impairment due to blood sugar fluctuations, irritability, excessive tiredness and sleepiness which affect his daily living decision makings and social relationships.  He also reported hypoglycemia as a side effect of his insulin.  

The examiner noted that the Veteran's diabetes mellitus type 2 causes episodes of hypoglycemia reactions or ketoacidosis; but that none of the Veteran's complications required hospitalization.  She also noted that the Veteran had had zero visits to a diabetic care provider as a result of these episodes.  She acknowledged that the Veteran's diabetes type 2 restricted the Veteran's ability to perform strenuous activities; and that the Veteran was required to follow a restricted diet.  Finally, the examiner noted that the Veteran has been diagnosed with hypertension and microalbuminuria as a result of diabetes.  The Board notes that the Veteran has been service connected for these complications.  

Prior to April 21, 2010, the Veteran's diabetes mellitus type 2 has been rated at 20 percent.  In order to warrant a rating in excess of 20 percent, the Veteran's disability must require insulin, a restricted diet, and regulation of activities.  The Board finds that these criteria have been met effective September 12, 2004.  Although a restricted diet and regulation of activities had been recommended prior to this point, the Board notes that the first indication that the Veteran was prescribed insulin was September 12, 2004.  A September 2008 examination report substantiated the records when it noted that the Veteran has been taking insulin for four years.

Prior to September 12, 2004, the Veteran's diabetes did not require insulin.  Consequently, a rating in excess of 20 percent is not warranted prior to September 12, 2004.  However, effective September 12, 2004, a 40 percent rating is warranted.  

The Board finds that a rating in excess of 40 percent is not warranted for the Veteran's diabetes mellitus type 2.  In order to warrant a rating in excess of 40 percent, the Veteran's disability must be manifested by requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The Veteran's diabetes mellitus type 2 requires insulin, a restricted diet, and a regulation of activities.  However, the evidence does not reflect that the Veteran's episodes of ketoacidosis or hypoglycemic reactions require one or two hospitalizations per year or twice a month visits to a diabetic care provider.  To the contrary, the April 2010 examiner noted that the Veteran's diabetes did not result in any hospitalizations.  Likewise, the evidence does not reflect complications that would not be compensable if separately evaluated.  To the contrary, the complications of diabetes (hypertension and microalbuminuria) have been service connected and assigned a compensable rating.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for diabetes mellitus type 2 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension with associated microalbuminuria
The Veteran's service-connected hypertension was originally rated under the provisions of Diagnostic Code 7101.  Under this regulatory provision, a rating of 10 percent is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  

Effective April 21, 2010, the Veteran's service-connected hypertension with associated microalbuminuria has been rated under Diagnostic Code 7541 as renal dysfunction due to diabetes mellitus under the criteria contained in 38 C.F.R. § 4.115a, which provides for the following: 

Assignment of a noncompensable evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin and casts in urine with history of acute nephritis; or, hypertension noncompensably rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Assignment of a 30 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin that is constant or recurring with hyaline and granular casts or red blood cells in urine; or, transient or slight edema or hypertension at least 10 percent disabling (i.e., diastolic pressure predominantly 100 millimeters of mercury (mm/Hg) or more, or; systolic pressure predominantly 160 mm/Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm/Hg or more who requires continuous medication for control) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Assignment of a 60 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Assignment of an 80 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

Assignment of a 100 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. §§ 4.104, 4.115a, (Diagnostic Codes 7101, 7541).

The Veteran underwent a VA examination in February 1995.  The examiner noted that the Veteran was treating his hypertension with beta blockers, calcium blockers, and ace inhibitors, with very poor control.  The examiner noted that the Veteran had not shown definite coronary artery problems or congestive heart failure.  Upon examination, the Veteran's blood pressure was measured at 130/108, 136/106, and 130/100.  An EKG showed sinus bradycardia and sinus arrhythmia; but was otherwise normal.  The Veteran was diagnosed with arterial hypertension under therapy.  

The Veteran underwent a VA examination in November 1997.  He reported that he treats hypertension with 50 mg. of Atenalol per day, and 10 mg. of Procardia per day (sometimes twice per day).  The Veteran denied angina, and dyspnea on effort.  Upon examination, his blood pressure was measured at 130/90, 140/96, and 140/100.  Heart size was normal according to the EKG.  There was no evidence of cardiac arrhythmia, murmurs, or thrills.  There was no evidence of congestive heart failure.  The Veteran was diagnosed with arterial hypertension that was not a limiting factor in his usual activities.  Another November 1997 VA examination report reflected blood pressure readings of 130/90, 128/92, and 126/90.  

The Veteran underwent a VA examination in October 1998.  The Veteran reported that he has been admitted to the VA Medical Center 17 times due to high blood pressure and pancreatitis.  However, the Board notes that the admissions were not due to hypertension.  Upon examination, the Veteran's blood pressure was measured at 140/90, 145/95, and 145/100.  

X-rays dated July 2004 reveal no cardiovascular or pulmonary abnormalities.  

The Veteran underwent a VA examination in August 2005.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran's blood pressure was measured at 150/100, 145/100, and 155/105.  Electrocardiogram revealed sinus bradycardia with premature left ventricular complexes or fusion complexes 55 beats per minute, otherwise normal electrocardiogram.  He had regular heart rhythm; no murmurs or extra/abnormal sounds; and normal pulses and peripheral circulation.  Cardiovascular stress test was normal, with a negative stress test for ischemia.  He was diagnosed with uncontrolled high blood pressure.   

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was taking 1/2 of a 40 mg. tab of furosemide daily, as treatment for hypertension.  He reported no side effects of the medication.  He reported residual symptoms of a stroke/TIA related to hypertension in the form of decreased motor strength in his left arm and right leg.  He also reported headaches related to hypertension.  Finally, he reported dyspnea with moderate exertion.  There was no history of hypertensive renal disease. 

Upon examination, the Veteran's blood pressure was measured at 193/93, 205/91, 210/97, and 193/96.  There was no evidence of congestive heart failure.  The Veteran was diagnosed with hypertension.  The examiner found no hypertensive heart disease.  She found complications affecting the brain, in the form of cerebrovascular accidents (CVAs) and transient ischemic attacks (TIAs), and peripheral blood vessels.  

Prior to April 21, 2010, the Veteran's hypertension was rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, his disability must be manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more (Diagnostic Code 7101); or renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin that is constant or recurring with hyaline and granular casts or red blood cells in urine; or, transient or slight edema or hypertension at least 10 percent disabling (i.e., diastolic pressure predominantly 100 millimeters of mercury (mm/Hg) or more, or; systolic pressure predominantly 160 mm/Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm/Hg or more who requires continuous medication for control) under 38 C.F.R. § 4.104, Diagnostic Code 7101.  (Diagnostic Code 7541).

The Board notes that prior to April 21, 2010, the Veteran underwent several VA examinations.  His diastolic did not measure 110 or more; and his systolic pressure did not measure 200 or more.  Moreover, a thorough review of all the outpatient treatment records confirms that the Veteran's blood pressure was never manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Finally, his disability was not manifested by renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin that is constant or recurring with hyaline and granular casts or red blood cells in urine.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for  
arterial hypertension with associated microalbuminuria prior to April 21, 2010 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Veteran's arterial hypertension with associated microalbuminuria has been rated at 30 percent effective April 21, 2010.  In order to warrant a rating in excess of 30 percent, the Veteran's disability must be manifested by diastolic pressure predominantly 120 or more (Diagnostic Code 7101); or renal dysfunction due to diabetic nephropathy with hypertension, manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, Diagnostic Code 7101 (Diagnostic Code 7541).  The Board finds that the criteria have not been met.  The medical evidence (particularly the April 2010 VA examination) fails to show diastolic pressure measuring 120 or greater; and there has been no showing of constant albuminuria with some edema; or, definite decrease in kidney function.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for  
arterial hypertension with associated microalbuminuria must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Sinusitis
The Veteran's service-connected sinusitis has been rated by the RO under the provisions of Diagnostic Code 6513.  Under this regulatory provision, a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran underwent a VA examination in January 1995.  He reported recurrent headaches, nosebleeds, nasal stuffiness, and a foul-smelling nasal discharge.  Upon examination, the examiner noted congested turbinates.  He was diagnosed with chronic maxillary sinusitis.  

October 2004 x-rays showed no radiographic evidence of sinusitis.  

In April 2005, the Veteran complained of postnasal GTT that had been quite bothersome.  The examiner suspected an acute bacterial sinusitis.  

The Veteran underwent a VA examination in August 2005.  The examiner reviewed the claims file in conjunction with the examination.  No current treatment was noted for sinusitis.  Upon examination, the Veteran's nose was normal, as was nostril and turbinate mucosa, mouth superior complete adentia, tongue, and throat.  X-rays showed no evidence of air fluid level or opacification of the paraspinal sinuses.  There was no radiographic evidence of sinusitis.  The examiner did not diagnose sinusitis.  

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has suffered from 3 incapacitating episodes of sinusitis within the past 12 months; and that he has suffered from 5 non-incapacitating episodes of sinusitis within the past 12 months.  He also reported frequent nosebleeds.  Examination of the nose revealed erythema.  There were no polyps or obstructions.  Septum was normal.  Turbinates were boggy.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  The Board notes that though the treatment records in the claims file are voluminous, there are scarcely any records regarding treatment for sinusitis.  The Veteran reported recurrent headaches, nosebleeds, nasal stuffiness, and a foul-smelling nasal discharge at his January 1995 VA examination.  He reported postnasal GTT in April 2005 and nasal congestion in May 2005.  At his April 2010 VA examination, he reported that he has suffered from 3 incapacitating episodes of sinusitis within the past 12 months; and that he has suffered from 5 non-incapacitating episodes of sinusitis within the past 12 months.  However, a review of the claims file fails to reflect any episodes of sinusitis that required bed rest and treatment by a physician (the definition of incapacitating episode).  Likewise, the records fail to reflect any prolonged treatment for sinusitis.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for sinusitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 . An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2) . When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application. See Hazan v. Gober, 10 Vet. App. 511 (1997).

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Board notes that the Veteran filed his claim for non-service connected pension that was received on June 11, 1997.  The RO has granted non-service connected pension from that date.  The Board could find no evidence that would constitute a claim (either formal or informal) for nonservice connected pension that predates the June 11, 1997 claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an effective earlier than June 11, 1997 for the entitlement to a nonservice connected pension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

New and material evidence was received to reopen the Veteran's claim for entitlement to service connection for gastroenteritis.  

Service connection is warranted for not otherwise specified gastronomical and gastroduodenal disabilities.  Service connection is also warranted for lack of strength, as secondary to the Veteran's service connected hepatitis.  To this extent, the appeal is granted.

From June 17, 1998 through April 27, 2010, a 60 percent rating, but no greater, is warranted for the Veteran's service-connected chronic liver disease with cirrhosis of the liver (previously diagnosed as chronic active hepatitis, chronic pancreatitis).  Effective April 28, 2010, a 100 percent rating is warranted.  To this extent, the appeal is granted.

Effective September 12, 2004, a 40 percent rating, but no higher, is warranted for the Veteran's service connected diabetes mellitus type 2.  To this extent, the appeal is granted.

Service connection is not warranted for residuals of facial trauma, to include a scar.  To this extent, the appeal is denied.    

Entitlement to increased ratings for the Veteran's diabetes mellitus type 2 (prior to September 12, 2004), arterial hypertension with associated microalbuminuria, and sinusitis are not warranted.  To this extent, the appeal is denied.  

Entitlement to an earlier effective date for entitlement to nonservice connected pension is not warranted.  To this extent, the appeal is denied.  


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


